Citation Nr: 0013102	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-39 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant had more than 30 years of active service with 
his final period of service from May 1989 to June 1993.  This 
matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal as a result of a rating 
decision in February 1994, by the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).

In May 1998, the Board denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
back disorder.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) and by an order dated in November 
1998, the Court vacated the May 1998 Board decision and 
remanded the case to the Board for readjudication consistent 
with a Joint Motion For Remand.  


FINDINGS OF FACT

1.  At the time of the initial rating decision, the veteran's 
service-connected chronic lumbosacral strain produced pain on 
motion.

2.  Current manifestations of the veteran's service-connected 
lumbosacral strain include no more than moderate limitation 
of motion, with pain, and minimal unilateral loss of lateral 
spine motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5292 (1999).

2.  The criteria for an increased rating for chronic 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295-
5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claims.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claims and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

A.  Initial Rating

The service medical records report that the veteran tripped 
and hurt his back in 1979 or 1980, with intermittent back 
pain.  He complained of back pain in 1988; on clinical 
evaluation, limitation of motion of the lumbar spine was 
shown, with pain on right straight leg raising at 80 degrees.  
The clinical finding was lumbosacral radiculopathy, probable 
degenerative disc disease.  X-rays indicated mild narrowing 
of the L5-S1 disc space suggestive of degenerative disc 
disease.  An annual physical examination in March 1988, noted 
that the veteran had low back pain which was noted as 
improving, with no radiculopathy.  In February 1989, an 
annual physical examination noted chronic low back pain.  The 
veteran's separation examination in December 1992, reported a 
history of recurrent low back pain.

Subsequent to service discharge, a VA examination conducted 
in September 1993, reported straight leg raising to 70 
degrees, bilaterally.  On standing, a slight dorsal lumbar 
scoliosis was shown.  Left lateral flexion caused pain in the 
left lumbosacral area, with radiation down in the left thigh.  
The diagnoses included chronic low back pain and strain at 
L4-5 distribution, probably due to degenerative joint 
disease.  A neurologist indicated that strength, tone, and 
coordination were normal.  Deep tendon reflexes were 2/4, 
bilaterally.  Sensory examination was unremarkable.  X-ray of 
the lumbar spine in 1994 was essentially normal.  An 
examination in May 1995, found regional lumbosacral back 
pain.  X-rays at that time were normal.

Service connection for chronic lumbosacral strain was granted 
by a rating decision dated in February 1994, and a 10 percent 
disability rating was been assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  This rating 
contemplates chronic lumbosacral strain with characteristic 
pain on motion.  Id.  A 20 percent disability is for 
assignment when muscle spasm on extreme forward bending is 
shown, or when loss of lateral spine motion, unilateral, in 
the standing position is reported.  Id.  In this case, muscle 
spasm was not reported on forward bending, nor was loss of 
lateral spine motion.  As such, an initial rating in excess 
of 10 percent under the provisions of Diagnostic Code 5295, 
is not warranted.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 10 percent rating is assigned where there is evidence 
of slight limitation of motion of the lumbar spine.  A 20 
percent rating is assigned where there is moderate limitation 
of motion and a 40 percent rating is assigned when there is 
severe limitation of motion.  Id.  Additionally, in 
evaluating service-connected disabilities, the Board 
considers functional impairment due to pain.  A determination 
of the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (1999).  Functional loss contemplates the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (1999).  Limitation of motion was not 
reported; however, the VA examination dated in 1993 found 
pain on lateral flexion.  Accordingly, a 10 percent 
evaluation for pain on motion is warranted.  However, normal 
strength, tone, and coordination were shown, and sensory 
examination was unremarkable.  As motor and sensory functions 
were normal, functional loss due to pain has not been shown 
to the extent to warrant a rating in excess of 10 percent.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for chronic 
lumbosacral pain and strain as of the day following 
separation from active service, i.e., July 1, 1993.  See 
38 C.F.R. § 3.400(b)(2)(i) (1999).  Subsequent to this 
decision, the RO granted a 20 percent disability rating, 
effective as of May 5, 1997.  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 10 percent for the disability at issue at 
any time prior to May 5, 1997.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  

B.  Increased Rating

An examination in May 1997, noted that the veteran walked 
with an unremarkable gait pattern, and stood erect.  There 
was no evidence of paravertebral muscle spasm or tenderness.  
Flexion was 85 degrees on active range of motion.  Discomfort 
began at approximately 40 degrees and progressively increased 
on motion.  Extension was to 35 degrees on active range of 
motion, with pain beginning at 20 degrees which only slightly 
progressed on motion.  Right lateral and left lateral bending 
was to 35 degrees on active range of motion with pain mildly 
progressing on motion.  Right lateral rotation was to 40 
degrees on active range of motion with a painful arc of 
motion being from 15 degrees to 40 degrees.  Left lateral 
rotation was to 35 degrees on active range of motion with 
pain mildly progressing through the ark of 15 degrees to 35 
degrees.  Supine straight leg raising was negative for 
reproduction of radicular type complaints.  Complaints of 
back pain with raising of either leg were reported.  Mild, 
bilateral hamstring tightness was shown.  The veteran was 
able to heel and toe walk, as well as able to squat and 
arise.  There was no measurable atrophy of the quadriceps or 
calves.  Reflexes and sensation were intact in the lower 
extremities.  The diagnosis was chronic lumbar strain.  The 
examiner concluded that there was no evidence of instability, 
weakness, or lack of normal endurance noted.  With regard to 
functional loss due to pain, the examiner stated that the 
veteran would have increased pain with sitting for a 
significant length of time and had to be careful with any 
heavy lifting or carrying as this would increase pain.  The 
examiner noted that passive range of motion with back pain 
was contra-indicated.  X-rays of the lumbar spine indicated 
that the vertebral body heights and alignment were normal, 
and that the intervertebral disc space was maintained.

Most recently, a VA examination was conducted in September 
1999.  The veteran complained of morning pain and stiffness, 
and one episode of spasm.  He was not taking medication and 
was careful with bending and lifting.  He complained of pain 
on prolonged sitting and episodes of radiation to the left 
leg.  The veteran was observed as moving without difficulty 
and could stand erect.  Spasm was not found on erect or 
forward bending.  Tenderness  to palpation in the right 
paravertebral region was show.  Lumbar flexion was to 60 
degrees with pain beginning at about 30 degrees and 
continuing throughout the arch of motion.  Extension was to 
30 degrees with pain beginning at 25 degrees and extending 
throughout the arch of motion.  Right lateral bending was to 
30 degrees with pain beginning at 15 degrees and extending 
throughout the motion.  Left lateral bending was to 25 
degrees with pain beginning at 15 degrees and extending 
through the range of motion.  Rotation was 35 degrees 
bilaterally with pain beginning at about 20 degrees 
bilaterally, and continuing throughout the motion.  On 
neurological evaluation of the lower extremities, he had 
normal strength on muscle testing.  He was able to squat and 
arise again.  Reflexes were intact at the knees and ankles.  
Sensation to pinprick was intact in both lower extremities.  
Sitting on straight leg raising was positive bilaterally, 
with complaints of back pain.  The diagnosis was chronic 
lumbar syndrome.  X-rays of lumbar spine showed the vertebral 
body heights and alignment are normal.  Spurring in the 
superior margins of L4 vertebral body was revealed.  The 
intervertebral disc space was maintained.  The final 
impression of the x-ray report was that the study was 
essentially normal with only minor aging changes.  

A 20 percent rating is provided for lumbosacral strain 
manifested by muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating, the maximum rating under Diagnostic Code 
5295, requires severe impairment manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

In the instant case, x-rays of lumbar spine showed the 
vertebral body heights and alignment are normal and the 
intervertebral disc space was maintained.  Additionally, 
listing of the whole spine to the opposite side and marked 
limitation of forward bending in a standing position has not 
been shown by the evidence of record.  Accordingly, a 40 
percent disability rating under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5295 is not warranted.

A 40 percent disability rating is also for assignment when 
the range of motion of the lumbar spine is severely limited.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The examiner at the 
VA examination conducted in 1999, stated that the normal 
range of motion is flexion forward bending of 95 degrees, 
backward extension of 35 degrees, lateral flexion or bending 
of 40 degrees and rotation of 35 degrees.  The examiner 
commented that he had no guidelines as to whether the 
veteran's motion was "considered slight, moderate or severe 
as this is an administrative decision."  The examiner 
further stated that for him to categorize the veteran's 
movement would be purely subjective on his part.  

Exactly what "slight," "moderate," and "severe" 
limitation of the lumbar spine is in order to constitute a 40 
percent rating, a 20 percent rating, etc., is not specified 
in the VA's SCHEDULE FOR RATING DISABILITIES, codified in 38 C.F.R. 
Part 4.  Nevertheless, such determinations must be made or no 
ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.  
Accordingly, in the final analysis, the law requires the 
adjudicator to exercise judgment in rendering a decision that 
is based on review of all relevant evidence and that 
"reconcil[es] . . . various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  38 C.F.R. § 4.2; see also 
38 C.F.R. § 4.126; see Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993) (distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact, which the 
Board, as fact finder, is required to render and which the 
Board has derived from a review of medical evidence which is 
sufficiently conclusive as to the underlying medical issues 
to enable the Board to render the legal determination).  In 
this regard the rating schedule is not unlike other aspects 
of the law governing veterans benefits -- some concepts, such 
as what constitutes "new and material" evidence are defined 
-- and where they are defined by law or regulation, deference 
is given to that definition -- while others, such as what 
constitutes a "well grounded" claim, are not defined.  
Where concepts are not defined or are defined vaguely or 
obscurely, the Court and the Board must nevertheless 
interpret them and apply them to the facts of a given case.  
See 38 C.F.R. § 3.156(a) (1998); see Hodge v. West, 135 F.3d 
1356 (Fed. Cir. 1998) (holding that, where Court did not 
defer to Secretary's regulatory definition of new and 
material evidence and instead borrowed a definition of 
materiality from another agency, Court overstepped its 
judicial authority); Brewer v. West, 11 Vet. App. 228, 231 
(1998) (noting that, in Murphy, the Court defined a well 
grounded claim and in subsequent decisions, the Court 
"enlarged upon" or expanded and developed the definition of 
a well grounded claim).  

Thus, the rating criteria for limitation of motion of the 
lumbar spine require the Board to assess, based on its review 
of the medical evidence, whether the motion of the lumbar 
spine is sufficient evidence to warrant the assignment of 
particular rating.  In order for the Board to render this 
determination, it is not necessarily required that a given 
examination report address whether the limitation of motion 
shown is either slight, moderate or severe, although that is 
one method of deriving a finding of medical fact from medical 
evidence.  Rather, the Board may render a finding as to 
degree of motion by simply comparing the medical findings to 
the degrees of motion that are normal for the lumbar spine.  
The Court has not held that "adequate evidence" is 
necessarily limited to one examination report which addresses 
the rating criteria directly rather than a compilation of 
various reports from which the Board may derive a finding of 
fact by a process of induction.  See WEBSTER'S II NEW COLLEGE 
DICTIONARY 565 (1995) (Induction is "[t]he act or process of 
deriving general principles from particular instances or 
facts.").

The 1999 examination report stated that the normal range of 
motion is flexion forward bending of 95 degrees, backward 
extension of 35 degrees, lateral flexion or bending of 40 
degrees and rotation of 35 degrees.  The VA examination in 
1997 reported flexion was 85 degrees and extension was 
normal.  Right lateral and left lateral bending were to 35 
degrees and rotation was better than or equal to motion 
considered normal.  In 1999, flexion was reported at 60 
degrees and extension was to 30 degrees.  Right lateral 
bending was to 30 degrees, with left lateral bending to 25 
degrees.  Rotation was reported as normal.  As the most 
recent evidence reveals that the veteran's lumbar flexion is 
impaired to a degree of two thirds what is considered normal, 
the Board finds that moderate limitation of motion of the 
lumbar spine has been shown, and the 20 percent disability 
rating under the provisions of Diagnostic Code 5292 is the 
appropriate rating.  

The Board notes that the all degrees of motion, in both 1997 
and 1999 were accompanied by pain.  The examiner in 1999, 
stated that "[t]here was no additional limitation due to 
pain as these matters cannot be determined  with any degree 
of medical certainty."  Although the examiner in 1997 
reported that the veteran would have increased pain with 
sitting for a significant length of time and had to be 
careful with any heavy lifting or carrying as this would 
increase pain, he concluded that there was no evidence of 
instability, weakness, or lack of normal endurance noted.  As 
to functional loss due to pain, the Board notes that the 
examinations in 1997 and 1999 reported that veteran walked 
with an unremarkable gait pattern, and was able to stand 
erect.  The veteran was able to heel and toe walk, as well as 
able to squat and arise.  There was no measurable atrophy of 
the quadriceps or calves.  There was no evidence of 
neurological dysfunction.  The most recent examination 
conducted in 1999, reported normal strength on muscle 
testing, with no changes in the skin to indicate disuse.  The 
examiner concluded that there was "no objective 
manifestation that would demonstrate disuse of functional 
impairment due to pain noted at this time."  Accordingly, a 
rating in excess of 20 percent for chronic lumbosacral strain 
is not warranted.


ORDER

An initial evaluation in excess of 10 percent for chronic 
lumbosacral strain is denied.  An increased rating for 
chronic lumbosacral strain, in excess of 20 percent, is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

